Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he was found guilty of violating the prison disciplinary rule that prohibits, inter alia, organizing, participating in or urging other inmates to participate in actions that might disrupt the order of the facility. Presented in evidence at petitioner’s disciplinary hearing was the misbehavior report charging that petitioner had instigated a demonstration on the anniversary of the Attica uprising, as evidenced by his yelling to a fellow inmate in the mess hall urging him to admonish other inmates not to eat breakfast as part of a facility-wide fast. The misbehavior report, written by a correction officer who was an eyewitness to the events in question, was sufficiently detailed and probative to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). That petitioner’s testimony and that of his inmate witness was in conflict therewith presented an issue of credibility for resolution by the Hearing Officer (see, id.). Petitioner’s remaining contentions have been examined and found to be without merit or unpreserved for our review.
Cardona, P. J., Mikoll, Mercure, Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.